                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


    TACHICA CALLAHAN,
         Plaintiff,

          v.
                                                                           No. 3:17cv-00617 (JAM)
    CITY OF NEW HAVEN BOARD OF
    EDUCATION,
          Defendant.


    ORDER DENYING MOTION FOR SUMMARY JUDGMENT WITHOUT PREJUDICE

         On February 14, 2019, defendant filed a motion for summary judgment. Defendant’s

motion did not comply with the Court’s local rules for the filing of a motion for summary

judgment in two ways that warrant its denial without prejudice.

         First, although defendant submitted a Local Rule 56(a)(1) statement of material facts

(Doc. #42), the statement does not contain any citations to source materials for each alleged

statement of fact. See D. Conn. L. Civ. R. 56(a)(3) (requiring that each statement of fact in a

Local Rule 56(a)(1) statement “must be followed by a specific citation to (1) the affidavit of a

witness competent to testify as to the facts at trial, or (2) other evidence that would be admissible

at trial”).

         Second, defendant did not file the required notice to a self-represented litigant informing

plaintiff of the specific manner and format in which she must file any opposition to the motion

for summary judgment. See D. Conn. L. Civ. R. 56(b) (describing notice requirements); see also

Vital v. Interfaith Med. Ctr., 168 F.3d 615, 620-21 (2d Cir. 1999) (reversing grant of summary

judgment for failure to furnish proper notice). 1


1
  After defendant filed its summary judgment motion and the Court noticed that defendant had failed to file a notice
to the self-represented plaintiff, the Court sua sponte entered an order instructing defendant to file a notice pursuant
         Plaintiff has opposed defendant’s motion for summary judgment but, not having received

a proper Local Rule 56(b) notice from defendant, her opposition papers do not comply with the

Court’s local rules. First, she has failed to file a proper Local Rule 56(a)(2) statement that states

her agreement or disagreement with each of defendant’s alleged facts in the Rule 56(a)(1)

statement. See D. Conn. L. Civ. R. 56(a)(2)(i). Nor has she included a separate section of

“Additional Material Facts” that sets forth any additional material facts, along with supporting

citations to the record. See D. Conn. L. Civ. R. 56(a)(2)(ii). Plaintiff has filed her own statement

of facts (Doc. #46-1) but her statement lacks fact-by-fact citation to affidavits or other admissible

evidence of record as required under D. Conn. L. Civ. R. 56(a)(3).

         The end result is that the Court is unable to discern from the parties’ filings precisely

what evidence supports each of their local rule statements of material fact and to what degree the

parties actually disagree about material facts. The Court does not have a reliable factual basis to

decide the motion for summary judgment.

         Accordingly, because the parties have filed summary judgment papers that fail in major

respects to comply with the requirements of the Court’s local rules and because this failure is

attributable to defendant’s failure to follow the requirements of Local Rule 56, the Court

DENIES defendant’s motion for summary judgment (Doc. #39) without prejudice to defendant’s

re-filing of a properly supported motion for summary judgment by May 6, 2019 that fully

complies with the requirements of Local Rule 56. The Court CANCELS the previously-

scheduled hearing on defendant’s motion.




to D. Conn. L. Civ. R. 12 (Doc. #43) and defendant did so (Doc. #44). This was mistaken because defendant was
required by the Local Rules to file a different form of notice as required under Local Rule 56(b) rather than the
notice required for a motion to dismiss under Fed. R. Civ. P. 12. It is regrettable that the Court mistakenly instructed
defendant to file the wrong type of notice, but of course it was defendant’s responsibility in the first place to have
filed the proper notice that was required under Local Rule 56(b) without the Court’s prompting.
It is so ordered.

Dated at New Haven this 16th day of April 2018.

                                          /s/Jeffrey Alker Meyer
                                          Jeffrey Alker Meyer
                                          United States District Judge
